On October 21, 1996, it was therefore ordered, adjudged and decreed that the said Terry Hoff be committed to the Department of Corrections and Human Services pursuant to Section 46-18-201(e), Montana Code Annotated to be placed in an appropriate community based program, facility or a State Correctional Institution, for custody, care and treatment on Count II: Criminal Possession of Dangerous Drugs (Felony) for the term of five (5) years to run consecutively with the sentence received in criminal cause number DC 95-439; 1. On Count I: Resisting Arrest (Misdemeanor) the defendant be punished by imprisonment in the Yellowstone County Detention Facility, in the city of Billings, Montana, for the term of six (6) months to run concurrently with Count II of this criminal cause; 2. On Count V: Carrying a Concealed Weapon (Misdemeanor) the defendant be punished by imprisonment in the Yellowstone County Detention Facility, in the city of Billings, Montana, for the term of six (6) months to run concurrently with counts I and II of this criminal cause; 3. On Count VI: Criminal Possession of Dangerous Drugs (Misdemeanor) the defendant be punished by imprisonment in the Yellowstone County Detention Facility, in the city of Billings, Montana, for the term of six (6) months to run concurrently with Counts I, II and V of this criminal cause; 4. On Count VII: Criminal Possession of Drug Paraphernalia (Misdemeanor); the defendant be punished by imprisonment in the Yellowstone County Detention Facility, in the city of Billings, Montana, for the term of six (6) months to run concurrently with counts I, II V and VI of this criminal cause; 5. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for 182 days. The defendant is further notified that the law imposes upon him the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year prorated at Ten Dollars ($10.00) a month for the number of months that he is hereunder Supervision. This fee is payable to the Clerk of Court. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction pursuant to statute 46-18-236, M.C.A., plus the sum of Five Dollars ($5.00) for Court Automation Surcharge. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty-Five ($25.00) to the Treasurer of this County.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Josh Van de Wetering, Deputy County Attorney of Missoula County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
*47DATED this 13th day of June, 1997.
Done in open Court this 8 th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Terry Hoff for representing himself in this matter and also to Josh Van de Wetering, Deputy County Attorney of Missoula County, for representing the State.